UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6517



MARVIN LEWIS CARTER,

                                                Plaintiff - Appellant,

          versus


PATRICIA STANSBERRY, Warden,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
Distric of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-04-998-BO)


Submitted:   August 18, 2005                 Decided:   August 24, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin Lewis Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Marvin Lewis Carter, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).    We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district   court.   See    Carter    v.     Stansberry,   No.   CA-04-998-BO

(E.D.N.C. filed Mar. 8, 2005 & entered Mar. 16, 2005).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -